DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on March 5, 2019.
Claims 1-21 are pending.
Claims 5, 6, 8-10, 15, 19, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6, 12-15, and 17-20 are objected to because of the following informalities:
Claims 2, 3, 12, 13, 17, and 18 recite “obtain/obtaining the plurality of address traces.” It should read -- generate/generating the plurality of address traces --.
Claim 4 recites “and the one or more processors are further configured to.” It should read -- and wherein the one or more processors are further configured to --.
Claim 5 recites “wherein the workload analysis is performed.” It should read -- wherein the workload analysis is further performed --.
Claims 6, 15, and 20 recite “the configurations.” It should read -- the different configurations --.
Claims 7, 15, and 20 recite “the results.” It should read -- the results associated with the different configurations
Claims 12 and 15 recite “wherein […] comprises.” It should read -- wherein […] further comprises --.
Claim 14 recites “and determining […] comprises.” It should read -- and wherein determining […] further comprises --.
Claim 15 contains a typographical error: the word “and” should be added at the end of the “generating a plurality of workload characteristics […]” limitation.
Claim 17 recites “writing value.” It should read -- writing a value --.
Claim 19 recites “the address trace.” It should read -- the plurality of address traces --.
Claim 19 recites “the decoded instruction trace.” It should read -- the plurality of decoded instruction traces --.
Claim 20 recites “wherein […] to perform the workload analysis by.” It should read -- wherein […] to further perform the workload analysis by --.
Claim 20 recites “a plurality of workload characteristics of the plurality of workloads.” It should read -- a plurality of workload characteristics corresponding to the plurality of workloads --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 12-14, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 12, and 17 recite the limitation “the address trace.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an address trace” for the purpose of further examination.
Claims 3 and 4 depend on Claim 2. Therefore, Claims 3 and 4 suffer the same deficiency as Claim 2.
Claims 13 and 14 depend on Claim 12. Therefore, Claims 13 and 14 suffer the same deficiency as Claim 12.
Claim 18 depends on Claim 17. Therefore, Claim 18 suffers the same deficiency as Claim 17.

Claims 4 and 14 recite the limitation “the first time.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a first time” for the purpose of further examination.

Claim 17 recites the limitation “writing value to the one or more operands accordingly.” The claim is rendered vague and indefinite because it is unclear to the Examiner to what the values are written to the one or more operands according to. In the interest of compact 
Claim 18 depends on Claim 17. Therefore, Claim 18 suffers the same deficiency as Claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0011872 (hereinafter “Opferman”) in view of US 2008/0271038 (hereinafter “Rolia”).

As per Claim 1, Opferman discloses:
An apparatus for analyzing trace information, comprising:
one or more storage devices (Figure 1: 140) that store a set of instructions; and
one or more processors (Figure 1: 110) configured to execute the set of instructions to cause the apparatus to:
obtain from a plurality of servers a plurality of processor instruction traces corresponding to a plurality of workloads performed by the plurality of servers (paragraph [0027], “A processor, such as those discussed herein, generally executes instructions that operate [a plurality of workloads performed by the plurality of servers].”; paragraph [0029], “FIG. 1 is a block diagram of an exemplary computer architecture 100. Other system designs and configurations known in the arts for laptops, desktops, handheld PCs, personal digital assistants, engineering workstations, servers, network devices, network hubs, switches, embedded processors, digital signal processors (DSPs), graphics devices, video game devices, set-top boxes, micro controllers, cell phones, portable media players, hand held devices, and various other electronic devices having a processor are also suitable for a suppressed address trace (emphasis added).”; paragraph [0036], “Hardware trace generator may generate a processor trace [obtain {…} a plurality of processor instruction traces] …”); and
generate a plurality of address traces based on the plurality of processor instruction traces (paragraph [0036], “… hardware trace generator includes a trace suppressor to output a suppressed address trace of an executed instruction(s). Trace suppressor may be (e.g., hardware) logic to suppress a processor (e.g., address) trace. As used herein, a processor trace (e.g., address trace) may refer to a generated or outputted packet or packets of trace data, e.g., DV and/or DLA packets. Trace suppressor may be software code to suppress a processor trace. In one embodiment, trace suppressor compresses the address data (e.g., the addresses of each operand) of the processor trace [generate a plurality of address traces based on the plurality of processor instruction traces].”).
Opferman discloses “a plurality of address traces,” but Opferman does not explicitly disclose:
perform a workload analysis in accordance with the plurality of address traces to model resource demands of the plurality of workloads.

perform a workload analysis in accordance with a plurality of workload traces to model resource demands of a plurality of workloads (paragraph [0038], “Pattern analysis logic 12 receives the representative workload trace 11 with N contiguous measurement intervals of equal duration, and analyzes such representative workload trace 11 to determine, in operational block 101, a pattern "P," if any, of resource demands that exists within the representative workload trace 11. The determined resource demand pattern "P" may be a cyclic, repeating pattern of the resource demands that occurs within the representative workload trace 11, such as an hourly, daily, weekly, monthly, etc., cyclic pattern [perform a workload analysis in accordance with a plurality of workload traces to model resource demands of a plurality of workloads].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rolia into the teaching of Opferman to include “perform a workload analysis in accordance with the plurality of address traces to model resource demands of the plurality of workloads.” The modification would be obvious because one of ordinary skill in the art would be motivated to evaluate a pattern of resource demands that is believed to exist in a representative workload (e.g., historical sampling of resource demands of the workload) to determine a metric that indicates how well such pattern truly represents the resource demands of such representative workload (Rolia, paragraph [0030]).

Claim 11 is a method claim corresponding to the apparatus claim hereinabove (Claim 1). Therefore, Claim 11 is rejected for the same reason set forth in the rejection of Claim 1.

Claim 16 is a non-transitory computer-readable medium claim corresponding to the apparatus claim hereinabove (Claim 1). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 1.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Opferman in view of Rolia as applied to Claims 1 and 16 above, and further in view of US 2009/0276190 (hereinafter “Bell”).

As per Claim 5, the rejection of Claim 1 is incorporated; and Opferman further discloses:
generate a plurality of decoded instruction traces based on the plurality of processor instruction traces (paragraph [0037], “FIG. 2 illustrates an embodiment of a flow diagram of a suppressed address trace 200, e.g., within a processor. As depicted, an instruction is fetched 201, e.g., by a hardware instruction fetch unit. A fetched instruction is then decoded 202, e.g., by a hardware instruction decode unit.”).
Opferman discloses “a plurality of decoded instruction traces,” but the combination of Opferman and Rolia does not explicitly disclose:
wherein the workload analysis is performed in accordance with the plurality of address traces and the plurality of decoded instruction traces.
However, Bell discloses:
wherein a workload analysis is performed in accordance with a plurality of address traces and a plurality of instruction traces (paragraph [0021], “System memory 140 also includes workload program software such as a workload program 185. Benchmark software .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bell into the combined teachings of Opferman and Rolia to include “wherein the workload analysis is performed in accordance with the plurality of address traces and the plurality of decoded instruction traces.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine performance characteristics of processors (Bell, paragraph [0001]).

Claim 19 is a non-transitory computer-readable medium claim corresponding to the apparatus claim hereinabove (Claim 5). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Opferman in view of Rolia as applied to Claim 1 above, and further in view of US 2008/0022285 (hereinafter “Cherkasova”).

As per Claim 6, the rejection of Claim 1 is incorporated; and the combination of Opferman and Rolia does not explicitly disclose:
generating a plurality of workload characteristics corresponding to the plurality of workloads in accordance with the plurality of address traces; and
applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the configurations.
However, Cherkasova discloses:
generating a plurality of workload characteristics corresponding to a plurality of workloads in accordance with a plurality of address traces (paragraph [0070], “… the original workload and its demands are characterized as a trace of CPU demand values for the time period, with one CPU demand value per schedule interval. Values for the metrics are computed with respect to a particular set of workload manager control parameters by replaying the trace through the simulation model of workload manager control algorithm.”); and
applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the configurations (paragraph [0027], “… a workload is analyzed to determine its demand variation. The demand variation is utilized for characterizing the workload's burstiness. According to certain embodiments, a model (e.g., computer-.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cherkasova into the combined teachings of Opferman and Rolia to include “generating a plurality of workload characteristics corresponding to the plurality of workloads in accordance with the plurality of address traces; and applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the configurations.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the nature of a workload and evaluate the impact that such workload has on performance of a workload under consideration (Cherkasova, paragraph [0008]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Opferman in view of Rolia and Cherkasova as applied to Claim 6 above, and further in view of US 2005/0055696 (hereinafter “Betzler”).


wherein the results are used to allocate an incoming workload to the plurality of servers.
However, Betzler discloses:
wherein results are used to allocate an incoming workload to a plurality of servers (paragraph [0008], “At this point of time, the load-balancer is able to distribute the incoming workload not only over the already existing servers, but also on the new provisioned server using simple scheduling algorithm (e.g. round robin).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Betzler into the combined teachings of Opferman, Rolia, and Cherkasova to include “wherein the results are used to allocate an incoming workload to the plurality of servers.” The modification would be obvious because one of ordinary skill in the art would be motivated to “load-balance” requests from the Internet to a suitable server (Betzler, paragraph [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Opferman in view of Rolia and Cherkasova as applied to Claim 6 above, and further in view of US 2010/0325394 (hereinafter “Golla”).

As per Claim 8, the rejection of Claim 6 is incorporated; and the combination of Opferman, Rolia, and Cherkasova does not explicitly disclose:
wherein the plurality of workload characteristics include at least one of a stack distance profile or an instruction-level parallelism.
However, Golla discloses:
wherein a plurality of workload characteristics include at least one of a stack distance profile or an instruction-level parallelism (paragraph [0036], “… a computational workload may include individual tasks whose performance is highly processor-sensitive. For example, a task that involves significant mathematical analysis and/or transformation (e.g., cryptography, graphics processing, scientific computing) may be more processor-bound than I/O-bound. Such tasks may benefit from processors that emphasize single-task performance, for example through speculative execution and exploitation of instruction-level parallelism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Golla into the combined teachings of Opferman, Rolia, and Cherkasova to include “wherein the plurality of workload characteristics include at least one of a stack distance profile or an instruction-level parallelism.” The modification would be obvious because one of ordinary skill in the art would be motivated to trace parallel or simultaneous execution of a sequence of instructions in a computer program.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Opferman in view of Rolia as applied to Claim 1 above, and further in view of US 2016/0062795 (hereinafter “Hu”).

As per Claim 9, the rejection of Claim 1 is incorporated; and the combination of Opferman and Rolia does not explicitly disclose:
wherein an incoming workload is scheduled according to a resource allocation derived from the workload analysis.
However, Hu discloses:
wherein an incoming workload is scheduled according to a resource allocation derived from a workload analysis (paragraph [0032], “Workload scheduler 314 may evaluate submitted workloads and perform various resource scheduling and allocation decisions for executing/processing the workloads.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hu into the combined teachings of Opferman and Rolia to include “wherein an incoming workload is scheduled according to a resource allocation derived from the workload analysis.” The modification would be obvious because one of ordinary skill in the art would be motivated to dynamically manage and classify workloads (Hu, paragraph [0009]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Opferman in view of Rolia as applied to Claim 1 above, and further in view of US 2009/0248611 (hereinafter “Xu”).

As per Claim 10, the rejection of Claim 1 is incorporated; and the combination of Opferman and Rolia does not explicitly disclose:
wherein the apparatus for analyzing trace information is configured to generate the plurality of address traces and perform the workload analysis offline.
However, Xu discloses:
wherein an apparatus for analyzing trace information is configured to generate a plurality of address traces and perform a workload analysis offline (paragraph [0002], “As is well known, a trace is a sequence of logged information that indicates what events (e.g., instruction executions) have occurred while a program is running. When computer architects want to gather information about a running computer system, trace-driven techniques are often used to collect run time information ("execution traces") from a workload. A conventional trace collection system often uses specialized hardware or software that monitors and logs every instruction executed by the computer system. Offline, the execution traces are analyzed in detail, and are useful for applications such as debugging, fault tolerance, and performing various simulations.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xu into the combined teachings of Opferman and Rolia to include “wherein the apparatus for analyzing trace information is configured to generate the plurality of address traces and perform the workload analysis offline.” The modification would be obvious because one of ordinary skill in the art would be motivated to analyze execution traces in detail and thus, are useful for applications such as debugging, fault tolerance, and performing various simulations (Xu, paragraph [0002]).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Opferman in view of Rolia as applied to Claims 11 and 16 above, and further in view of Cherkasova and Betzler.


generating a plurality of workload characteristics corresponding to the plurality of workloads in accordance with the plurality of address traces; and
applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the configurations.
However, Cherkasova discloses:
generating a plurality of workload characteristics corresponding to a plurality of workloads in accordance with a plurality of address traces (paragraph [0070], “… the original workload and its demands are characterized as a trace of CPU demand values for the time period, with one CPU demand value per schedule interval. Values for the metrics are computed with respect to a particular set of workload manager control parameters by replaying the trace through the simulation model of workload manager control algorithm.”); and
applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the configurations (paragraph [0027], “… a workload is analyzed to determine its demand variation. The demand variation is utilized for characterizing the workload's burstiness. According to certain embodiments, a model (e.g., computer-executable model) for measuring workload burstiness is provided. An embodiment of such model enables quantification of the impact of changing demands on the workload manager's performance (e.g., the impact on the workload manager's control algorithm). Thus, for instance, for a given workload manager 11 under evaluation, the model may be used for evaluating the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cherkasova into the combined teachings of Opferman and Rolia to include “generating a plurality of workload characteristics corresponding to the plurality of workloads in accordance with the plurality of address traces; and applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the configurations.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the nature of a workload and evaluate the impact that such workload has on performance of a workload under consideration (Cherkasova, paragraph [0008]).
The combination of Opferman, Rolia, and Cherkasova does not explicitly disclose:
wherein the results are used to allocate an incoming workload to the plurality of servers.
However, Betzler discloses:
wherein results are used to allocate an incoming workload to a plurality of servers (paragraph [0008], “At this point of time, the load-balancer is able to distribute the incoming workload not only over the already existing servers, but also on the new provisioned server using simple scheduling algorithm (e.g. round robin).”).


Claim 20 is a non-transitory computer-readable medium claim corresponding to the apparatus claim hereinabove (Claim 15). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 15.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0011872 (hereinafter “Opferman”) in view of US 2008/0022285 (hereinafter “Cherkasova”).

As per Claim 21, Opferman discloses:
A method for workload scheduling, comprising:
obtaining a plurality of processor instruction traces corresponding to a plurality of workloads performed by a plurality of servers (paragraph [0027], “A processor, such as those discussed herein, generally executes instructions that operate (e.g., add, move, etc.) on operands. A processor trace allows the output (e.g., for viewing) of the activity of the processor [a plurality of workloads performed by a plurality of servers].”; paragraph [0029], “FIG. 1 is a block diagram of an exemplary computer architecture 100. Other system designs and configurations known in the arts for laptops, desktops, handheld PCs, personal digital assistants, servers, network devices, network hubs, switches, embedded processors, digital signal processors (DSPs), graphics devices, video game devices, set-top boxes, micro controllers, cell phones, portable media players, hand held devices, and various other electronic devices having a processor are also suitable for a suppressed address trace (emphasis added).”; paragraph [0036], “Hardware trace generator may generate a processor trace [obtaining a plurality of processor instruction traces] …”); and
generating a plurality of address traces based on the plurality of processor instruction traces (paragraph [0036], “… hardware trace generator includes a trace suppressor to output a suppressed address trace of an executed instruction(s). Trace suppressor may be (e.g., hardware) logic to suppress a processor (e.g., address) trace. As used herein, a processor trace (e.g., address trace) may refer to a generated or outputted packet or packets of trace data, e.g., DV and/or DLA packets. Trace suppressor may be software code to suppress a processor trace. In one embodiment, trace suppressor compresses the address data (e.g., the addresses of each operand) of the processor trace [generating a plurality of address traces based on the plurality of processor instruction traces].”).
Opferman does not explicitly disclose:
generating a plurality of workload characteristics based on the plurality of address traces; and
scheduling an incoming workload based on the plurality of workload characteristics.
However, Cherkasova discloses:
generating a plurality of workload characteristics based on a plurality of address traces (paragraph [0070], “… the original workload and its demands are characterized as a trace [generating a plurality of workload characteristics based on a plurality of address traces].”); and
scheduling an incoming workload based on the plurality of workload characteristics (paragraph [0037], “Workload schedulers may use heuristics to best match the offered concurrency over all CPUs with the level of concurrency a workload is able to exploit [scheduling an incoming workload based on the plurality of workload characteristics].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cherkasova into the teaching of Opferman to include “generating a plurality of workload characteristics based on the plurality of address traces; and scheduling an incoming workload based on the plurality of workload characteristics.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the nature of a workload and evaluate the impact that such workload has on performance of a workload under consideration (Cherkasova, paragraph [0008]).

Allowable Subject Matter
Claims 2-4, 12-14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2006/0212761 (hereinafter “Levine”) discloses compressing trace data.
US 2008/0270595 (hereinafter “Rolia”) discloses generating synthetic workload traces of expected future resource demands by a workload based on representative workload demand patterns.
US 2013/0268940 (hereinafter “Gmach”) discloses automatically and dynamically calculating and comparing costs for hosting workloads in virtualized or non-virtualized physical machines.
US 5,894,575 (hereinafter “Levine”) discloses determining an initial architectural state for instruction trace reconstruction.
US 6,006,033 (hereinafter “Heisch”) discloses allowing the results of an instruction trace mechanism to globally restructure the instructions.
US 6,223,338 (hereinafter “Smolders”) discloses direct access to code by taking a trace by way of an interruption without having to allocate any memory or modify the code being traced.
US 7,454,666 (hereinafter “Jordan”) discloses tracing of instructions executed by a processor.
US 8,032,710 (hereinafter “Ashcraft”) discloses ensuring coherency of a sequence of instructions to be executed by a processor having a trace unit and an execution unit.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191